PER CURIAM.
We have for review the consolidated cases of Cloud v. State, 579 So.2d 418, 419 (Fla. 5th DCA 1991), and Lawson v. State, 580 So.2d 338, 339 (Fla. 5th DCA 1991), in which the Fifth District Court of Appeal certified the following question of great public importance:
DO FLORIDA’S UNIFORM SENTENCING GUIDELINES REQUIRE THAT LEGAL CONSTRAINT POINTS BE ASSESSED FOR EACH OFFENSE COMMITTED WHILE UNDER LEGAL CONSTRAINT?
We have jurisdiction pursuant to article V, section 3(b)(4) of the Florida Constitution. In Flowers v. State, 586 So.2d 1058 (Fla.1991), we answered this same question in the negative. Accordingly, we quash the decisions below and remand the consolidated cases for reconsideration consistent with our opinion in Flowers.
It is so ordered.
SHAW, C.J., and OVERTON, McDonald, barkett, grimes, KOGAN and HARDING, JJ., concur.